Title: To John Adams from Oliver Wolcott, Jr., 28 July 1823
From: Wolcott, Oliver, Jr.
To: Adams, John


				
					Sir
					Litchfield, Connecticut July 28th. 1823
				
				The bearer Major Wolcott Huntington, is a very estimable young Gentleman, Son of General Ebenezer Huntington of this State, who served in the American Army from the year 1775 till the close of the revolutionary War. In common with the patriotic young men of the present age, he is desirous of personally manifesting the admiration and gratitude with which all men are animated, towards the Eldest & most distinguished of the surviving actors, in those great Events, which established the liberties and independence of the United States.I am happy in being the organ of Expressing Major Huntingtons wishes on this occasion, & while thus recalling myself to your recollection, I cannot omit to Express my thanks to heaven, that your life has been happily protracted & actively Employed in disseminating wise and salutary Counsels, which cannot fail to Enlighten & direct the conduct of succeeding Generations.With profound respect & perfect deference, I remain Sir, your devoted Servant
				
					Olivr: Wolcott.
				
				
			